Title: To John Adams from John Bird, 18 March 1799
From: Bird, John
To: Adams, John



The Memorial and Petition of John Bird—most respectfully and humbly ShewethNew Haven March 18th: 1799.



That your Memorialist and Petitioner came from London to America early in the Year 1794 to endeavour to recover Debts due to him at that time to the Amount of upward of Five Thousand Pounds—and that he has not been able (by all his exertions) to recover 5 per Ct. in real value, but has been obliged to labour hard for a very scanty Living, since he was upwards of 50 Years of Age (tho’ not ever before incised to bodily labour) Therefore humbly prays your Excellency will be so kind as to take his hard Case into Consideration (and more especially as he is now deprived of all means of further Subsistance by a fatal Paralytic–Stroke on his left side which has Rendered him incapable of every kind of labour to procure the necessaries of Life) by an Appointment in some of the public Offices in Connecticut, as he is yet capable of any duty requisite in Writing and Accompts, and to be employed in the Supervisor’s Office would be most eligible if attainable; As he has been employed in said Office from August 1793 till July 1797 (consequently best acquainted with the Business as Coll. Chester can certify) with a very small Salary, Further he humbly thinks himself entitled (in a degree) to beg some relief, as America must have saved so much Money in the Country as his Merchandice Amounted to; And at this time the Debts justly due to him in Connecticut & Philadelphia amount to upwards of Twelve Thousand Pounds, which he humbly submits to the wise Consideration of all good Men, And he is very willing to employ the short remainder of his Life diligently in any reasonable Employment adequate to his capacity & abilities, and that he was accounted one of the best Writers & Accomptants in this State and especially in Bookkeeping & Merchants Accompts—Even some Employment would be prefer’d much rather than Nothing to do, having always been accustomed to Business and an active Life hitherto, Therefore begs your Excellency’s Assistance, And your Creator as in Duty bound shall ever &c.

John Bird